AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                   Eastern District of Arkansas
                                                )
          UNITED STATES OF AMERICA              )      JUDGMENT IN A CRIMINAL CASE
                     v.                         )
                                                )
    JOSE BERNARDO HERNANDEZ-DELUNA                     Case Number: 4: 19-cr-00488-JM-01
                                                )
                                                )      USM Number: 32854-009
                                                )
                                                )       Adam Childers
                                                )      Defendant's Attorney
THE DEFENDANT:                                                                                                          FILED
                                                                                                                  U.S. DISTRICT COURT
                                                                                                              EASTERN D!STFtlCT ARKANSAS
liZI pleaded guilty to count(s)       1 of the Information
D pleaded nolo contendere to count(s)                                                                                   SEP 1 7 2019
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended

 8 U.S.C. § 1326(a)                 Illegal Reentry of a Previously Deported Alien                            8/15/2019                   1




       The defendant is sentenced as provided in pages 2 through          __2___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material clianges in econmmc circumstances.

                                                                          9/17/2019
                                                                         Date of Imposition of Ju




                                                                          U.S. DISTRICT JUDGE JAMES M. MOODY JR.
                                                                         Name and Title of Judge




                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                                      2_ of
                                                                                                     Judgment -Page _ _       2
 DEFENDANT: JOSE BERNARDO HERNANDEZ-DELUNA
 CASE NUMBER: 4:19-cr-00488-JM-01

                                                             IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
             TIME SERVED with no supervised release to follow.




     D The court makes the following recommendations to the Bureau of Prisons:




     liZ!   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                   D a.m.       D p.m.      on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D   as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                            By----------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
